Henley, C. J.
Appellee has moved to dismiss this appeal, for the reasons that the record fails to show that the *120appeal is prosecuted by any proper person, and that the assignment of errors does not contain the full names of tbe parties. Appellee’s objection is well taken. It is a well-established rule in the courts of appeal in this State that the estate of a dead man can not be a party to an action without some representative. To this effect are the’ following decisions: Estate of Peden v. Noland, 45 Ind. 354; Estate of Wells v. Wells, 71 Ind. 509; Estate of Thomas v. Service, 90 Ind. 128; Dunn v. Estate of Evans, 28 Ind. App. 447, and in the recent case of Whisler v. Whisler, 162 Ind. 136, the same rule was announced, and the cases heretofore mentioned were cited with approval.
The appeal is dismissed.